              Case 2:20-cv-01232-RSL Document 6 Filed 08/21/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   _______________________________________
                                            )
 9   STATE OF WASHINGTON,                   )
                                            )               No. C20-1232RSL
10                         Plaintiff,       )
                v.                          )
11                                          )               ORDER VACATING ORDER
     U.S. NATIONAL ARCHIVES AND             )
12   RECORDS ADMINISTRATION,                )
                                            )
13                         Defendant.       )
     _______________________________________)
14
15          On August 19, 2020, Judge Richard A Jones issued a Standing Order for Civil Cases.
16   Dkt. # 3. On August 19, 2020, the above case was reassigned to Judge Robert S. Lasnik. Dkt.
17   # 4.
18          The Standing Order at Dkt. # 3 is hereby VACATED. Counsel are reminded to
19   familiarize themselves with the Federal rules of Civil Procedure, Local Rules of the Western
20   District of Washington and the District’s Electronic Filing Procedures.
21
            DATED this 21st day of August, 2020.
22
23
24
                                              A
25                                            Robert S. Lasnik
                                              United States District Judge
26

     ORDER VACATING ORDER
